     Case 3:13-cr-01128-BEN Document 975 Filed 05/29/20 PageID.5179 Page 1 of 2



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                           Case No.: 13-cr-1128(21)-BEN
10                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
11   v.                                                  REDUCE SENTENCE
                                                         [Dkt. No. 843]
12   HECTOR MEDRANO,
13                                    Defendant.
14
15          Defendant moves for a reduction in his sentence under 18 U.S.C. § 3582(c),
16   arguing that amendment 782 to the Sentencing Guidelines warrants the modification.
17         Section 3582(c)(2) establishes a two-step inquiry for sentence reduction
18   proceedings. At the first step, the court decides eligibility for sentence reduction by
19   determining whether the reduction is consistent with applicable policy statements issued
20   by the Sentencing Commission. United States v. Hernandez-Martinez, 933 F.3d 1126,
21   1130 (9th Cir. 2019), cert. denied, 140 S. Ct. 879, 205 L. Ed. 2d 491 (2020); see also
22   Dillon v. United States, 560 U.S. 817, 826 (2010). “The policy statement applicable to
23   § 3582(c)(2), United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10,
24   authorizes a sentence reduction if, but only if, the retroactive amendment has the “‘effect
25   of lowering the defendant’s applicable Guidelines range.’” Id. (citing U.S.S.G.
26   §1B1.10(a)(2)(B)). To apply this policy statement, a court determines whether the
27   Guidelines range is lowered by calculating the amended Guidelines range that would
28   have been applicable to the defendant if the relevant Guidelines had been in effect at the

                                                     1
     Case 3:13-cr-01128-BEN Document 975 Filed 05/29/20 PageID.5180 Page 2 of 2



 1   time the defendant was sentenced. Id. But that determination is not the end of the
 2   eligibility inquiry. “Another provision of the policy statement . . . generally prohibits
 3   sentence reduction if the original term of imprisonment is below the lower end of the
 4   amended Guidelines range.” Id. (citing § 1B1.10(b)(2)(A)).
 5         Defendant does not qualify for a sentence modification under amendment 782.
 6   Defendant was sentenced to a minimum mandatory term of 120-months, notwithstanding
 7   a more severe Sentencing Guidelines range. “A retroactive amendment to the Guidelines
 8   cannot reduce a sentence below the statutory minimum term.” United States v. Sykes,
 9   658 F.3d 1140, 1146 (9th Cir. 2011); see also, United States v. Rodriguez, 770 F. App’x
10   411, 412 (9th Cir. 2019) (“First, we reject Rodriguez’s argument that Amendment 782
11   entitles him to a sentence reduction. Rodriguez received a sentence of 120 months’
12   imprisonment pursuant to a statutory mandatory minimum. See 21 U.S.C. § 841(b). A
13   district court cannot modify a sentence under § 3582(c)(2) where “the mandatory
14   minimum, and not the Sentencing Guidelines range, provided ... the starting point for
15   determining the defendant’s sentence.” United States v. Jackson, 577 F.3d 1032, 1035
16   (9th Cir. 2009). Accordingly, the district court properly concluded that it lacked the
17   authority to resentence Rodriguez. See United States v. Paulk, 569 F.3d 1094, 1095 (9th
18   Cir. 2009) (per curiam).).
19         Therefore, Defendant’s Motion for Reduction in Sentence is Denied.
20         IT IS SO ORDERED.
21   DATED: May 28, 2020                                  ____________________________
                                                          HON. ROGER T. BENITEZ
22
                                                          United States District Court Judge
23
24
25
26
27
28

                                                   2
